 1

 2

 3

 4

 5
                                 IN THE UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                             )
 9                                                         ) No. 2:18-cr-00088-TLN
                 Plaintiff,                                )
10                                                         )
        v.                                                 ) NOTICE OF RELATED CASE ORDER
11                                                         )
     SARAH LARAY SANDOVAL,                                 )
12                                                         )
                 Defendant.                                )
13                                                         )
     UNITED STATES OF AMERICA,                             )
14                                                         ) No. 2:18-cr-00204-MCE
                 Plaintiff,                                )
15                                                         )
        v.                                                 )
16                                                         )
     ANTHONY ANDREW ZAMARRON,                              )
17                                                         )
                 Defendant.                                )
18                                                         )
19
             Examination of the above-captioned matters reveals that the actions are related within the
20
     meaning of Local Rule 123(a) and (c). Since the latter action, Cr 18-204 arises from a similar alleged
21
     fact pattern, scheme, aiding and abetting actions, and course of criminal conduct, under Local Rule
22
     123(a) and (c), it shall be related to the earlier action, Cr 18-088. The Court additionally finds that
23
     the assignment of the matters to the same judge is likely to effect a substantial savings of judicial
24
     effort and is also likely to be convenient for the parties.
25
             The parties should be aware that relating the cases under Local Rule 123(a) and (c) merely
26
     has the result that the actions are assigned to the same judge. No consolidation of the actions is
27
     effected. Under the regular practice of this Court, related cases are generally assigned to the judge
28
     and magistrate judge to whom the first filed action was assigned.
29
 1          IT IS THEREFORE ORDERED as follows: (1) the action CR. S-18-204 is assigned to U.S.

 2   District Court Judge Nunley for all further proceedings, (2) CR. S-18-204 shall be related to case

 3   CR. S-18-088 (and henceforth the caption on documents filed in the cases shall show the initials

 4   "TLN"), (3) the clerk of the Court shall make appropriate adjustment in the assignment of criminal

 5   cases to compensate for this reassignment; and, (4) the clerk of the Court shall SET CR NO. 18-204-

 6   TLN on the October 11, 2018, calendar at 9:30 a.m. in Courtroom 2 before District Court Judge

 7   Nunley for further proceedings.

 8          IT IS SO ORDERED.

 9

10   Dated: October 5, 2018
11

12
                                                  Troy L. Nunley
13                                                United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

29
